

114 S2510 IS: Arts Require Timely Service Act of 2016
U.S. Senate
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2510IN THE SENATE OF THE UNITED STATESFebruary 8, 2016Mr. Hatch (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo encourage and facilitate international participation in the performing arts and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Arts Require Timely Service Act of 2016 or the ARTS Act of 2016. 2.International participation in the performing artsSection 214(c)(6)(D) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(6)(D)) is amended—
 (1)in the first sentence, by inserting (i) before Any person;
 (2)in the second sentence—
 (A)by striking Once and inserting Except as provided in clause (ii), once; and
 (B)by striking Attorney General shall and inserting Secretary of Homeland Security shall;
 (3)in the third sentence, by striking The Attorney General and inserting The Secretary; and
 (4)by adding at the end the following:
				
 (ii)The Secretary of Homeland Security shall adjudicate each petition for an alien with extraordinary ability in the arts (as described in section 101(a)(15)(O)(i)), an alien accompanying such an alien (as described in section 101(a)(15)(O)(ii)), or an alien described in section 101(a)(15)(P) (other than an alien described in paragraph (4)(A) (relating to athletes)) not later than 14 days after—
 (I)the date on which the petitioner submits the petition with a written advisory opinion, letter of no objection, or request for a waiver; or
 (II)the date on which the 15-day period described in clause (i) has expired, if the petitioner has had an appropriate opportunity to supply rebuttal evidence.
 (iii)If a petition described in clause (ii) is not adjudicated by the end of the 14-day period described in clause (ii) and the petitioner is an arts organization described in paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code for the taxable year preceding the calendar year in which the petition is submitted, or an individual or entity petitioning primarily on behalf of such an organization, the Secretary of Homeland Security shall provide the petitioner with the premium processing services referred to in section 286(u), without a fee..